        Case 2:20-cv-01576-JDP Document 4 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEMETRIUS VERDELL HENDERSON,                      No. 2:20-cv-1576-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTION AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Demetrius Henderson is a state prisoner proceeding without counsel. This action was

19   opened when he submitted to the court an unsigned complaint and an incomplete application for

20   leave to proceed in forma pauperis. ECF Nos. 1 & 2. Mr. Henderson has not properly

21   commenced a civil action.

22          A complaint is necessary for the commencement of a civil action. Fed. R. Civ. P. 3. Rule

23   11 of the Federal Rules of Civil Procedure requires that “[e]very pleading, written motion, and

24   other paper . . . be signed by at least one attorney of record in the attorney’s name—or by a party

25   personally if the party is unrepresented.” Fed. R. Civ. P. 11(a). Because Mr. Henderson did not

26   sign the complaint (ECF No. 1), it will be disregarded. Within thirty days, Mr. Henderson

27   may file a complaint that is signed. See Fed. R. Civ. P. 3 (“A civil action is commenced by filing

28   a complaint with the court.”). Failure to comply with this order may result in an order closing
                                                       1
         Case 2:20-cv-01576-JDP Document 4 Filed 09/29/20 Page 2 of 2

 1   this case. In addition, Mr. Henderson must pay the $400 filing fee required by 28 U.S.C.
 2   § 1914(a) or submit a complete application for leave to proceed in forma pauperis. Once Mr.
 3   Henderson files a proper application for leave to proceed in forma pauperis, the Clerk of the
 4   Court will order CDCR to submit the required trust account statement directly to the court. Until
 5   Mr. Henderson submits a signed complaint and either pays the filing fee or meets the
 6   requirements of 28 U.S.C. § 1915(a), there simply is no case before the court.
 7          Accordingly, it hereby is ORDERED that:
 8          1. The Clerk of the Court shall send to Mr. Henderson the form complaint and application
 9   for leave to proceed in forma pauperis used in this court;
10          2. Within 30 days from the date of service of this order, Mr. Henderson shall either pay
11   the $400 filing fee or submit a complete application for leave to proceed in forma pauperis; and
12          3. Within 30 days from the date of service of this order, Mr. Henderson shall submit a
13   signed complaint stating the nature of the action and his belief that he is entitled to redress.
14   Failure to comply with this order may result in this case being closed.
15   DATED: September 29, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
